In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00081-CR

JOSEPH WEAVER, Appellant                   §   On Appeal from the 462nd District Court

                                           §   of Denton County (F21-1227-462)

V.                                         §   July 28, 2022

                                           §   Memorandum Opinion by Justice Lee Gabriel

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By: /s/ Lee Gabriel
                                          Justice Lee Gabriel